DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15 and new claims 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1).
 	Regarding claims 1 and 14-15, Soucy teaches a method of training a neural network system, wherein the neural network system comprises a first neural network and a second neural network, the neural network system inferring a location of a target from values of a plurality of localization parameters derived from a wireless signal from the target, the wireless signal being received by a plurality of receivers, wherein the plurality of localization parameters comprise one or more parameters relating to a velocity of the target and one or more other parameters, and the method comprising:
 training the first neural network to infer a set of candidate locations of the target from values of the one or more other parameters relating to the at least one characteristic of the received wireless signal (Paragraphs [0011], [0013], [0063], [0170-0171], fig.2 Illustrate and teach training neural network predict/determine number of candidate person in the area and the  characteristic such temperature, CO2, humidity level” as read on infer a set of candidate locations and characteristic of the received wireless signal ). 
Noda is silent on
training the second neural network to infer a location of the target from values of the one or more parameters relating to the velocity of the target and the inferred set of candidate locations of the target.
In an analogous art, Houston teaches
training the second neural network to infer a location of the target from values of the one or more parameters relating to the velocity of the target and the inferred set of candidate locations of the target (Paragraphs [0053], [0084-0087] teach neural network trained for speed/velocity of the road segment bases on training data such as sensor data included vehicle parameter, vehicle speed that related to velocity).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy with Houston’ system  such that  training the second neural network to infer a location of the target from values of the one or more parameters relating to the velocity of the target in order to provide a quickly adjusting speed, velocity when detector approaches an obstacle  in an parameters location.

 	Regarding claims 2 and 17. Soucy and Houston teach the method according to claim 1, Soucy teaches wherein the step of training the first neural network comprises training using a plurality of first training examples each comprising a predetermined location, and a set of candidate locations derived from the predetermined location as an output (Paragraphs [0151], [0171], [0173-0175).

 	Regarding claims 3 and 18. Noda and Houston teach the method according to claim 2, Soucy teaches wherein the set of candidate locations of each first raining example is derived from the predetermined location by adding predetermined location (Paragraphs [0043-0044], [0083], [0171]).

 	Regarding claims 4 and 19. Soucy and Houston teach the method according to claim 1, Houston teaches wherein the step of training the second neural network comprises training using a plurality of second training examples comprising a target derived from signal emitted by the target at an experimentally measured location and a set of candidate locations of the target. (Paragraphs [0138], [0154]).

 	Regarding claims 5 and 20. Soucy and Houston teach the method according to claim 4, Soucy teaches wherein the set of candidate locations of a target included in each second training example is an output of the trained first neural network inferred from predetermined location (Paragraphs [[0171], 0175-0179]).

 	Regarding claim 10. Soucy and Houston teach the method according to claim 1, Houston teaches wherein the plurality of localization parameters derived from the wireless signal from a target are derived frame the signal as received by each of a set of receivers (Paragraph [0144]).

 	Regarding claim 11. Soucy and Houston teach the method according to claim 1, Houston teaches wherein the wireless signal is a Wi-Fi (RTM) radio signal, a Bluetooth (RTM) radio signal or an ultra-wideband radio signal (Paragraph [0144])

 	

Claim 6-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1)  and further view of Mende et al. (US 2020/0333453 A1).
 	Regarding claims 6 and 21. Noda and Houston teach the method according to claim 1, but is silent on wherein the one or more parameters relating to the velocity of the target derived from a wireless signal from the target are parameters relating to a Doppler velocity derived from one or morewireless signals including the wireless signal, signal, the one or more wireless signals being emitted within a predetermined period.
	In an analogous art, Zaidi teaches
 	wherein the one or more parameters relating to the velocity of the target derived from a wireless signal from the target are parameters relating to a Doppler velocity derived from one or more wireless signals including the wireless signal, signal, the one or more wireless signals being emitted within a predetermined period. (Paragraphs  [0041], [0044-0045] teach Doppler process unit received reflection from anobjaect or target to determine location, velocity and parameters)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy and Houston with Zaidi’s system such that parameters relating to a velocity of a target derived from a wireless signal from the target are parameters relating to a Doppler velocity in order for accurately determining target or object location/position when coming to range.

 	Regarding claims 7 and 22. Soucy, Houston and Zaidi teach the method according to claim 6, Zaidi teaches wherein the one or more parameters relating to the Doppler velocity are derived using a short term Fourier transform of a segment of a combined time-domain signal composed of amplitudes of the one or more wireless signals (Paragraphs [0029]

 	Regarding claim 8. Soucy and Houston teach the method according to claim 1, Zaidi teaches wherein the one or more parameters relating to the velocity of the target comprise one or more Doppler frequency shifts of the signal, one or more Doppler velocity components or Doppler velocities from the Doppler frequency shifts, or more rates of change of the Doppler frequency shifts, the Doppler velocity components or the Doppler velocities (Paragraphs [0020], [0030], [0041]).

 	Regarding claim 9. Soucy and Houston teach the method according to claim 1, Zaidi teaches wherein the one or more other localization parameters comprise at least one of parameters of the channel impulse response of a signal to one or more receivers, one or more parameters of an angle of arrival of the signal at one or more receivers, one or more parameters of channel slate information of the signal at one or more receivers, one or more parameters of a time of arrival of the signal at one or more receivers, one or more parameters of a power of the signal at one or more receivers, preamble symbol accumulations of the signal at one or more receivers, amplitudes of one or more subcarriers of the signal at one or more receivers, or phases of and/or more subcarriers of the signal at one or more receivers (Paragraphs [0028-0030]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1) and further view of Luo et al. (US 2019/0065951 A1).
 	Regarding claim 12, Soucy and Houston teach a method according to claim 1, but is silent on wherein each of the first and second neural networks comprises a single hidden layer.
	In an analogous art, Luo teaches 
 	wherein each of the first and second neural networks comprises a single hidden layer (Paragraph [0053] teach single hidden layer uses in neural network).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy and Houston with Luo’s system such that the neural networks comprises a single hidden layer in order to provide plurality of values of the target/object parameter within range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641